Claims 1-17, 19, 21 and 22 are pending in the application.  Claims 18 and 20 have been cancelled.  Claims 8, 16, 17 and 19 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-7, 9-15, 21 and 22 are under consideration. 
All rejections have been overcome in view of the present amendment.  None of the cited references disclose or suggest a sintered and plasma etched fluoropolymer coating material. 
New ground of rejection is made in view of newly discovered reference to Montuori et al. (US 2012/0067883).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 5, 7, 10-12, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0067883 to Montuori et al. (hereinafter “Montuori) in view of Ohkubo et al. (hereinafter “Ohkubo”), Adhesive-free adhesion between polytetrafluoroethylene (PTFE) and isobutylene-isoprene rubber (IIR) via heat-assisted plasma treatment, RSC Adv., 2017, 7, 6432-6438.
Montuori discloses a break seal comprising a foam sheet and a film layer directly secured to the foam sheet without interventing layers (paragraph 12 and figure 4).  The foam sheet is formed of a polyolefin with a thickness in the range of 0.02 to 0.095 in or 0.5 to 2.4 mm (paragraphs 15 and 19).   The film layer is formed of a fluoropolymer having a thickness of 0.005 in or 0.13 mm (paragraphs 20 and 21).  The film layer is a skived film.  The film layer is skived from a billet of fluoropolymer material (paragraph 21).  This is the same skiving process of forming a sintered fluoropolymer layer disclosed in the specification of the claimed invention.  Therefore, the skived film should be a sintered fluoropolymer layer.  
Montuori does not explicitly disclose a sintered fluoropolymer layer further treated with a plasma etching.  
Ohkubo, however, discloses a composite material comprising a PTFE layer and an IIR layer adhered to the PTFE layer without an adhesive material (abstract).  The PTFE is plasma treated at 65 W, having a surface temperature reaching to 250oC to promote crosslinking and removing of a weak boundary layer (p 6435 and figure 9).   The heat-assisted plasma treatment promotes formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion (abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a surface of the sintered PTFE layer with a heat-assisted plasma treatment motivated by the desire to promote formation of carbon-carbon crosslinks and etching of a weak boundary layer on the fluoropolymer film layer, thereby surprisingly increasing a lifetime of the surface modification for adhesion to the foam sheet. 
As to claims 2-4, the sintered PTFE film layer disclosed in Montuori would inherently have a white color as like material has like property. 
As to claim 5, Montuori discloses that the fluoropolymer layer comprises a copolymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride (THV) (paragraph 20).  
As to claim 7, Montuori discloses that the film layer has a thickness of 0.005 in or 0.13 mm (paragraphs 20 and 21).  
As to claims 10-12, Montuori discloses that the foam sheet is formed of a polyacrylic or polyvinyl acetate (paragraph 15).  Further, the foam sheet is a laminate of three layers: a low-density polyethylene foam sandwiched between two low-density polyethylene film layers (paragraph 16).  
As to claim 14, Montuori discloses that the foam sheet has a thickness in the range of 0.02 to 0.095 in or 0.5 to 2.4 mm (paragraphs 15 and 19).
As to claim 21, the fluoropolymer film layer reads on the claimed solid layer. 
As to claim 22, Montuori discloses that the break seal is used to decrease the chance of chemical spillage before the break seal is broken (paragraph 3).  This is a clear indication that the break seal including the foam sheet and the film layer forms a fluid-tight seal against a surface of a container. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montuori in view of Ohkubo as applied to claim 1 above, further in view of US 3,946,136 to Fitz et al. (hereinafter “Fitz”).  
Neither Montuori nor Ohkubo discloses the sintered PTFE film layer free of a filler. 
Fitz, however, discloses that a sintered PTFE film can include fillers or no fillers (column 3, lines 5-25, and 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sintered PTFE film without fillers because the filled PTFE and the pure PTFE have been shown in the art to be recognized equivalent PTFE film layer and the selection of these known equivalents to be used as a shaped structure containing PTFE will be within the level of the ordinary skill in the art.  

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montuori in view of Ohkubo as applied to claim 1 above, further in view of US 2005/0248097 to Walsh (hereinafter “Walsh”).  
Neither Montuori nor Ohkubo discloses the foam sheet having a porosity of 10% to 70% wherein the foam sheet comprises a high molecular weight polyethylene. 
Walsh, however, discloses a cap liner comprising an inner layer 10 and an outer layer 12 adhered directly to the inner layer (figure 1).  
The outer layer is made of a PTFE layer (paragraph 37).  The inner layer is formed from a microporous ultrahigh molecular weight polyethylene (UHMWPE) layer having a porosity of 25 to 35 % and a thickness of from 3 to 25 mils, or 0.08 to 0.6 mm (paragraph 36).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a microporous UHMWPE layer disclosed in Walsh for the foam layer disclosed in Montuori motivated by the desire to allow any gases to flow therethrough and out of the container.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788